Election/Restrictions
Claim 1 is  allowable. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Therefore, withdrawn claims 9 and 10 are no longer withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowance 
Claims 1, 3-11,14-16 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to show or fair suggest in combination a lighting apparatus comprising a lighting module with a plurality of first  and second light sources mixed together on a mounting board, wherein a wavelength range and/or a correlated color temperature of the plurality of first light sources is different from a wavelength range and/or a correlated color temperature of the plurality of second light sources; and a light-diffusing plate; wherein the plurality of first light sources and the plurality of second light sources are located between the light-diffusing plate and the mounting board; wherein a light distribution angle of each of the second light sources is greater than a light distribution angle of each of the first light sources; and wherein, based on an interspace (OD) between the light-diffusing plate and the mounting board, an array pitch P1 of the plurality of first light sources on the mounting board and an array pitch P2 of the plurality of second light sources on the mounting board satisfy the following relationship:  
    PNG
    media_image1.png
    38
    102
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/           Primary Examiner, Art Unit 2875